Citation Nr: 1537417	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  08-34 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right arm scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to March 1994, January 1995 to February 1997, May 2004 to December 2005, February 2008 to April 2008, September 2008 to October 2009, and August 2010 to December 2010.   He apparently returned to active duty in December 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which in part, denied service connection for right arm scar, chronic sinusitis, and gastroesophageal reflux disease (GERD).

The Board remanded the claims in January 2012 for further development.  In a December 2012 rating decision, the AOJ granted service connection for chronic sinusitis and GERD.  Thus, those issues have been resolved and are not before the Board.  See Grantham v. Brown, 114 F.3d 1156, and 1158-59 (Fed. Cir. 1997).

In June 2014, the Board decided the issue of service connection for a right arm scar.  For reasons discussed below, that decision is being vacated.

Additionally, as noted in the June 2014 decision, the issues of entitlement to service connection for gastritis and hiatal hernia, and entitlement to an earlier effective date for the grant of service connection for sleep apnea have been raised by the record, but do appear to have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It does not appear that any action has been taken on those claims since pointed out by the Board in June 2014.  Therefore, these issues are once again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Finally, in February 2015, the Veteran notified VA that he returned to active duty in December 2013 and he requested that his VA benefits be stopped.  A similar request to stop benefits was made by the Veteran in March 2014, but it is unclear whether such action was taken.  Moreover, the Veteran was notified of an overpayment due to drill pay days.  Although he filed a notice of disagreement with a January 2015 notice that his benefits would be reduced for recoupment, it appears he was actually requesting that a payment plan be implemented, not that the overpayment was erroneous.  It is unclear from the record whether his request concerning repayment has been implemented.  Such matter is REFERRED to the AOJ for clarification and/or appropriate action on his February 15, 2015 disagreement. 

ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed    based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In a June 2014 decision, the Board denied service connection for a right arm scar based, in part, on an absence of service treatment records showing a claimed excision of lipoma from the right forearm during service.  In July 2015, the Board received copies of previously unassociated service treatment records obtained by the Veteran from his National Guard unit, relating to the claimed right arm lipoma excision in service.  Thus, in light of the newly obtained service treatment records and in the interest of due process, vacatur is warranted.
 
Accordingly, the June 19, 2014, Board decision denying the issue of service connection for a right arm scar is vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).  Rather, the Board will reconsider the Veteran's claim as if that June 2014 decision had never been issued.  See 38 C.F.R. § 20.904(a)(3).


FINDING OF FACT

A right forearm scar was incurred during active military service.


CONCLUSION OF LAW

The criteria for service connection for a right forearm scar have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right forearm scar as a result of a lipoma excision in service.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Here, the Veteran has provided competent lay evidence that he has a current scar on his right forearm., and a March 2015 VA examiner confirmed the presence of a right forearm scar.  Additionally, the Veteran has submitted service treatment records showing that, while on active duty in August 1996, he underwent excision of a lipoma of the right forearm.  The surgical records further show that the Veteran received sutures in conjunction with the excision.  Finally, in May 2015, a VA examiner provided an opinion based on examination of the Veteran and a review   of the medical evidence, that the Veteran's right forearm scar is at least as likely related to service.  That opinion is consistent with the Veteran's competent lay testimony that his current right arm scar has been present ever since the lipoma excision in service.

Based on the foregoing, the Board finds that the Veteran's right forearm scar was incurred in service, and concludes that service connection is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right arm scar, status post lipoma removal, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


